 

Exhibit 10.8

 

Freddie Mac Loan No. 708556663

Century Palms at World Gateway

 

AGREEMENT TO AMEND OR COMPLY

 

THIS AGREEMENT TO AMEND OR COMPLY (“Agreement”) is made as of this 20th day of
August, 2015 by and between BR CARROLL WORLD GATEWAY, LLC, a Delaware limited
liability company (“Borrower”) and JONES LANG LASALLE OPERATIONS, L.L.C., an
Illinois limited liability company (“Lender”).

 

RECITALS:

 

A.          Borrower has borrowed the sum of $24,999,000.00 (the "Loan") from
Lender, evidenced by a Multifamily Loan and Security Agreement of even date
herewith executed by Borrower and Lender (the "Loan Agreement") and Borrower's
Multifamily Note of even date herewith (the "Note"), which Loan Agreement and
Note are secured by an Amended and Restated Multifamily Mortgage, Assignment of
Rents and Security Agreement (the "Security Instrument") encumbering the
multifamily rental project known as Century Palms at World Gateway located in
Orlando (Orange County), Florida (the "Property") and more particularly
described in the Security Instrument.

 

B.           The Loan Agreement, the Note, the Security Instrument and the other
documents, certificates, instruments and agreements executed by Borrower in
connection with or to otherwise evidence or secure the Loan are hereinafter
collectively referred to as the "Loan Documents."

 

C.           Pursuant to the terms of a Commitment Letter (the “Commitment”),
Borrower has been advised that Lender intends to sell, transfer, deliver and
assign the Loan to the Federal Home Loan Mortgage Corporation (“Freddie Mac”).

 

NOW, THEREFORE, in consideration of and as an inducement to Lender to make the
Loan, Borrower, intending to be legally bound, hereby covenants and agrees as
follows:

 

1.            Further Documentation. In the event any further documentation or
information is (a) reasonably required by Lender in order to enable Lender to
sell the Loan to Freddie Mac, or (b) deemed reasonably necessary or appropriate
by Lender in the exercise of its rights under the Commitment or to correct
patent mistakes in the Loan Documents, materials relating to mortgagee’s land
title insurance or the funding of the Loan, Borrower shall provide, or cause to
be provided to Freddie Mac or Lender, as the case may be, at Borrower’s cost and
expense, including the payment of any additional fees required by Freddie Mac,
such further documentation or information. Borrower shall execute and deliver to
Lender and/or Freddie Mac such documentation, including but not limited to, any
amendments, corrections, deletions or additions to the Note, the Security
Instrument and the other Loan Documents as may be required by Lender or Freddie
Mac; provided, however, that Borrower shall not be required to do anything that
has the effect of (a) changing the essential economic terms of the Loan set
forth in the Commitment, or (b) imposing greater liability under the Loan
Documents than that set forth in the Commitment, or (c) resulting in any
significant cost or expense to the Borrower.

 

2.            Compliance with Freddie Mac Requirements. Borrower shall do
anything reasonably necessary to comply with the requirements of Freddie Mac, in
order to enable Lender to sell the Loan to Freddie Mac or to obtain a refund of
the commitment fee from Freddie Mac; provided, however, that Borrower shall not
be required to do anything that has the effect of (a) changing the essential
economic terms of the Loan set forth in the Commitment, or (b) imposing greater
liability under the Loan Documents than that set forth in the Commitment, or (c)
resulting in any significant cost or expense to the Borrower.

 



Agreement to Amend or ComplyPage 1 

 

 

3.            Event of Default. In the event Borrower is requested to: (a)
furnish any documentation or information, (b) execute and deliver any
documentation; (c) correct or amend any documents previously executed, or (d)
perform any acts, as provided herein, and Borrower fails to do so such that
Freddie Mac refuses to purchase the Loan, or, if previously purchased, Freddie
Mac requires that Lender repurchase the Loan, then such failure by Borrower
shall be, at the sole option of Lender, an event of default under the Loan
Agreement, the Note, the Security Instrument and the other Loan Documents and
Lender shall have the right, in its sole and absolute option, to demand payment
in full of the Note, and pursue such remedies as are available to Lender under
the Security Instrument and the other Loan Documents.

 

4.            Signatures. Borrower acknowledges that the Loan Documents may
contain blanks for the date of the Loan Documents as well as for certain other
provisions in that such date and terms were not known at the time the Loan
Documents were delivered to Borrower for execution. Borrower further
acknowledges that modifications may need to be made to the Loan Documents to
incorporate changes thereto agreed upon by Borrower, any guarantor, and Lender
after delivery of the Loan Documents to Borrower for execution (collectively,
the “Changes”). Borrower hereby acknowledges and agrees that Lender is
authorized to complete any blanks in the Loan Documents and to substitute pages
into the Loan Documents necessary to reflect any Changes upon review by Borrower
and Borrower’s counsel. Borrower further agrees that should any dispute arise as
to which version of the Loan Documents is the “final” version, the computer
files maintained by Lender’s counsel, including without limitation any records
of email communications, shall be conclusive except in the case of manifest
error.

 

5.            Survival. This Agreement shall survive closing of the Loan and
funding by Freddie Mac to Lender of Freddie Mac’s purchase of the Loan.

 

6.            Notices. All notices given under this Agreement shall be in
writing to the other party at the address and in the manner set forth in the
Loan Agreement and Security Instrument.

 

7.            Governing Law: Recourse. This Agreement shall be governed by and
construed in accordance with the laws of the jurisdiction in which the Property
is located and applicable federal law, and shall be binding on Borrower and its
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns. This Agreement is being executed in connection with the
making of the Loan pursuant to the terms of the Loan Agreement and the Note.
Borrower’s liability hereunder shall be limited to the same extent provided in
the Note. Time is of the essence of this Agreement.

 

8.            Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original document and all of
which together shall constitute one agreement.

 

IN WITNESS WHEREOF, the parties have caused the execution and delivery of this
Agreement, under seal, as of the day and year first above written.

 

Agreement to Amend or ComplyPage 2 

 

 

  BORROWER:       BR CARROLL WORLD GATEWAY, LLC,
a Delaware limited liability company         By: /s/ Jordan Ruddy     Jordan
Ruddy     Chief Executive Officer

 

{Signatures continued on next page}

 

Agreement to Amend or ComplyPage 3 

 

 

  LENDER:       JONES LANG LASALLE OPERATIONS, L.L.C.,
an Illinois limited liability company         By:  /s/ Faron G. Thompson    
Faron G. Thompson     Managing Director, Capital Markets-Real Estate Investment
Banking

 



Agreement to Amend or ComplyPage 4 

